January 8, 1904. The opinion of the Court was delivered by
This action was commenced September 26, 1900, by the service of a summons and complaint upon the defendant, a notice of no personal claim on the Virginia-Carolina Chemical Co., and the legal issue of damages was tried before his Honor, Judge James Aldrich, and a jury, at the spring term of the Court in Darlington, in March, 1902, between plaintiff and the defendant, the Pee Dee Oil and Ice Co. The jury rendered a verdict for the defendant in the words, "We find for the defendant." Upon the rendition of this verdict, the plaintiff gave notice of a motion for a new trial. The presiding Judge (Aldrich) granted the motion in an order bearing date March 27, 1902, and which is set out in full in the case. In this order it appears that he sustained the motion for a new trial on the 4th, 5th and 6th grounds set out in the "notice of motion." From this order the Pee Dee Oil and Ice Co. appeals to this Court.
The 4th ground is as follows: "Because the verdict of the jury was against the weight of the evidence as to the plaintiff's easement, as to the notice of the reservation in the deed, as to the force necessary to constitute a cause of action, as to the compensatory damages, and as to the exemplary damages."
The 5th ground is: "Because your Honor omitted in submitting to the jury the question of compensatory damages."
And the 6th is: "Because the verdict was contrary to your Honor's charge on the question of easement, the construction of the deed, notice of the deed, force necessary to constitute a cause of action and as to the damages."
In passing upon the fourth ground, the presiding Judge uses this language: "The fourth ground is as follows: *Page 51 
`Because the verdict of the jury was against the weight of the evidence as to plaintiff's easement.' This ground is sustained; in my opinion and judgment, the testimony over-whelmingly sustains the plaintiff's allegations, viz: that the track scales were attached to the realty, fixtures, and intended to be such and to remain such. It is not certain that the jury did decide that said scales were not fixtures, but the jury may have so decided, and, therefore, this is a ground for granting a new trial." * * * "The fourth ground also charges that the verdict of the jury was against the weight of the evidence * * * as to the force necessary to constitute a cause of action; and the sixth ground is: `Because the verdict was contrary to your Honor's charge on the question * * * and on the question of force necessary to constitute a cause of action, and as to the damages.' The request of defendant to charge, referred in various ways to this question. I passed upon these requests, but these requests did not cover the issue. * * * I read this admission to the jury and in several places stated it in my charge. This admission or statement in answer, considered in connection with the testimony and the charge, sustains so much of these two grounds as I have set out: The verdict, was, in my judgment,against the great weight of the testimony and wascontrary to the charge of the Court" (italics mine).
The exceptions to the order granting a new trial should be set out in the report of the case which in different language, imputes error to the Circuit Judge in granting a new trial in this cause. Section 2734 of the Code of Laws provides that "The Circuit Courts shall have the power to grant new trials in cases where there has been a trial by jury for reason for which new trials have been granted in the Courts of law in this State." Section 286 of the Code of procedure, in subdivision 4, contains a provision that the Judge who tries a cause may, in his discretion, entertain a motion, to be made on his minutes, to set aside the verdict and grant a new trial, upon exceptions or upon insufficient evidence, or for excessive damages; but such motions, if put *Page 52 
upon the minutes, can only be put at the same time at which the trial is had. In Dent against Bryce, 16 S.C. page 14, Mr. Chief Justice Simpson uses this language: "It needs no authority, then, to say that the jury is bound to take the law from the Court. This opinion applies in every class of cases, except one not necessary now to be considered. And when the law is announced by the Court, it is the law of the case until overruled by a higher authority. It follows, then, that a verdict in direct conflict with the law of the Court is a verdict against the law, and will in all cases be vacated in the first instance, either sua sponte by the Judge, or on motion of the aggrieved party. Any other doctrine would lead to the utmost confusion. If the jury could question the charge of the Judge, the result would be that in every case the whole case, both law and facts, would go to the jury, under the hope that, whatever might be the charge of the Judge at the time, he could be satisfied afterwards that he was in error. This could not be tolerated. It would degrade the judiciary and unhinge the whole system. The argument of the respondent, by which he attempts to draw a distinction between a verdict contrary to the charge of the Judge and one contrary to law, though ingenious, fails to meet the case. In fact, that doctrine would open the door to the very evil which a separation of the powers and duties of the Court and jury was intended to prevent. So far as the jury is concerned, there is no such thing as the charge of the Judge being contrary to law, because, whatever may be his charge, it is the law to them."
From the foregoing it appears that a sound discretion is very properly vested in the trial Judge in passing upon a motion for a new trial, and unless it is shown that he has abused such discretion, his judgment will not be impugned by this Court. The burden, therefore, is upon the appellant to show that there has been some abuse of such discretion, or, as in Epperson against Stansill, 64 S.C. 485,42 S.E., 426, the new trial was granted for misdirection of the jury, when, in fact, it appeared that the jury were properly instructed. *Page 53 
The record in this case fails to show any such abuse. While it is true, as contended by appellant, that the fifth ground was sustained under a misapprehension of fact as to what instruction had been given the jury in charge of the presiding Judge, yet we are of opinion that the result should not be changed, for the reason that it would only be supplementary to the main ground, viz: that the verdict was, in the opinion of the trial Judge, against the great weight of testimony, and was contrary to the charge of the Court.
It is, therefore, ordered, that the appeal be dismissed.